Title: To George Washington from Mary Mason, 30 March 1790
From: Mason, Mary
To: Washington, George



SIR,
March 30, 1790.

MARY MASON and family, being the widow and children of the late Charles Mason, deceased, respectfully wait on you, and solicit your friendly assistance, towards paying their passage to England. The character of Mr. Mason, as an eminently useful Astronomer, is well known in Europe and America. He was for several years assistant to Dr. Bradley, the British Astronomer Royal, at Greenwich,: From thence he was sent, in 1764, to the

Cape of Good Hope, to observe the transit of Venus. On his return to Europe, he was sent, in company with Mr. Dixon, to America, to run the boundary line between Pennsylvania and Maryland: And after being appointed to observe the second transit of Venus in Ireland, in 1769; he engaged in the correction of Mayer’s Lunar Tables, and brought them to a degree of perfection, exceeding the most sanguine expectations of the best astronomer; nevertheless he began and completed a second and still more accurate set of tables, from which the British and French nautical Almanacs, for finding the Longitude at sea, are now calculated; the utility whereof is well known to every maritime nation in the world, but especially to those trading to the East-Indies. He received 800[£] from the British government for the first set of tables, but nothing for the second; as they were under consideration of the board of longitude, when he sailed with his family for Halifax, in Nova-Scotia, with an appointment to survey the lands given by the British government to the royalists; but this business, through a variety of circumstances, being delayed, whereby what little cash he had was exhausted, and there appearing no probability of being supplied in time from England, he resolved to remove with his family to Philadelphia, where he was well acquainted with Drs. Franklin, Rittenhouse, Ewing, &c. and whose friendship he had formerly experienced. But being worn out with disappointments, and laying the same much to heart, he fell sick before he reached Philadelphia, and died four weeks after his arrival there, without meeting a friend he had ever seen before, except Dr. Ewing. He left behind him, in the deepest poverty and distress, the widow and eight children, the youngest two months old, and eldest scarce thirteen years; who must inevitably have perished, were it not for the benevolent interposition of Dr. Franklin, Mr. Robert Morris, Mr. Phineas Bond, Drs. Rittenhouse, Ewing, White, &c. who have raised subscriptions for their support since the time of Mr. Mason’s decease, in October 1787.
With an intention of returning home to her native country and friends, and with a desire of living no longer on the generosity of benevolent strangers, besides hopes of receiving some gratuity from the British government, for Mr. Mason’s second set of tables, she has came to New-York to embark for England; if, through humanity, and respect for the memory of a good

man, who spent his life-time in promoting useful knowledge, she should be so fortunate as to raise a sum sufficient to pay the family’s passage to England. For which, Sir, your kind contribution is solicited.

MARY MASON.


P.S. Your Excelly will please to send your Subcription, to Sir John Temple Queen Street, or to Mrs Mason at her lodgings No. 17 Maiden Lane.

